Mr. Presiding Justice Baume delivered the opinion of the court. 2. Evidence, § 267*—when train registers admissible. Train registers containing- notations made hy telegraph operators who were called as witnesses, showing the time of the arrival and departure of trains from the stations at which they were employed are admissible. 3. Evidence, § 267*—when railroad records admissible against licensee railroad. A railroad company operating its trains upon the tracks of another company becomes subject to the rules and regulations governing the operation of trains of the latter company, and train records made in the ordinary course of business which would be competent evidence in an action against the latter are competent against the former. 4. Appeal and bbbor, § 1469*—when admission of hearsay evidence harmless. Even though a train register showing the time of the departure of a train from a certain station, entered upon telegraphic information from the operator at such station, who was not called as a witness, was incompetent as hearsay, its admission was held harmless where the running time between such station and another point was not in issue and the usual running time of trains between the two points was shown by other evidence. 5. Evidence, § 377*—when admission of opinion as to giving of signals not erroneous. Where a witness testified that he did not hear an engine whistle as it approached a certain point, a question as to whether or not in his opinion the engine whistled, while objectionable in form, held not erroneous, being closely akin to the approved line of inquiry as to whether if the whistle had been sounded he would have heard it. 6. Appeal and ebkob, § 1505*-—-when calling of witness by court harmless. The calling hy the court of an employee of defendant as a hostile witness, without a showing on the part of plaintiff to justify it, held harmless error where the same witness was subsequently called by the defendant and the same ground covered on direct and cross-examination. 7. Municipal corporations, § 104*—when ordinance conditionally effective inadmissible. An ordinance which by its terms, is not to become effective until the performance of certain conditions is properly excluded in the absence of proof of the performance of such conditions. 8. Railroads, § 461*—who within protection of statute regulating rate of speed. A crossing flagman killed by the train of another company operating over the tracks of his employer is within the protection of statutes and ordinances relating to the speed of trains. 9. Railroads, § 464*—who within protection of statute as warning. A crossing flagman killed by the train of another company operating over the tracks of his employer is within the protection of statutes and ordinances requiring headlights on trains and the giving of warning signals. 10. Instructions, § 1*—use of expressions found in judicial opinions. Isolated and fragmentary expressions found in judicial opinions may very infrequently be safely employed as vehicles for accurate statements as to the law of a case, to be embodied in instructions.